TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00001-CV



     In re Russell Joseph, Individually and as Executor of the Estate of L.W. Stolz, Jr.,
                                          Deceased


                     ORIGINAL PROCEEDING FROM FAYETTE COUNTY



                             MEMORANDUM OPINION


                Relator Russell Joseph has filed an unopposed motion to dismiss his petition for

writ of mandamus. In the motion, Joseph represents that the parties have resolved the underlying

discovery dispute and that the trial court, accordingly, has vacated the discovery order from which

Joseph seeks relief. Because the proceeding is now moot, we grant the motion, vacate our stay of

the trial court’s order, and dismiss the petition.



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: January 16, 2015